DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Divisional Application
This application is a DIV of 16/170,829 10/25/2018 PAT 11259410, which is a CON of PCT/JP2017/016594 04/26/2017. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).
Specification
The disclosure is objected to because of the following informalities: Patent number issued to the parent application (16/170,829, filed on 10/125/2018) may added in the paragraph 0001.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2012/0250326) in view of Mi (US 6,943,930),  Nagai (US 2015/0357277), and  Zaderej (US 2008/0171181).
Regarding claim 1, Sekine, figure 6B, discloses a three-dimensional molded circuit component, comprising: a base member (11, 12) which includes a metal part (11) and a resin part (12); a circuit pattern (13) which is formed on the resin part (see figure); a resin thin film which is formed on the metal part (see figure), and which includes one of a thermosetting resin and a photo-curable resin (See explanation below. Sekine discloses a liquid crystal polymer); and a mounted component 31) which is mounted on the resin thin film, and is electrically connected to the circuit pattern (see figure), wherein the resin thin film has a first surface and a second surface opposing each other, the first surface of the resin thin film is formed on the metal part, and the second surface of the resin thin film is formed with a part of the circuit pattern, on which the mounted component is disposed (see figure), the mounted component is electrically connected, by a solder (paragraph 56), to the part of the circuit pattern formed on the second surface of the resin thin film, on the base member, a recess (see figure, cavity 14) is defined by a side wall formed by the resin part and a base formed by the resin thin film (see figure), the mounted component is mounted in the recess, and a thickness of the resin thin film is in the range of 0.01 mm to 0.5 mm (obvious as disclosed at paragraph 0024).
Sekine does not disclose the resin thin film include one of a thermosetting resin and a photo-curable resin.
Mi discloses liquid crystal polymer being a photo-curable (photosensitive) polymer (column 2, line 22-43, and claims 27, 53 and 80).
Nagai (US 2015/0357277), discloses a wiring substrate and further discloses that instead of a thermosetting epoxy resin, a liquid crystal polymer may be used (paragraph 0050).
Zaderej (US 2008/0171181), discloses a substrate and recites that the use of a photosensitive plastic such as liquid crystal polymer (paragraph 0033).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the circuit component of Sekine with the resin thin film include a thermosetting resin or a photo-curable resin, as taught by Mi, Nagai, and Zaderej, in order to have desired insulating and bonding properties.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, USPQ 416 (CCPA 1960).

Regarding claim 2, the modified component of Sekine further discloses wherein the resin thin film contains a heat dissipating material having an insulation property (paragraph 0027).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, USPQ 416 (CCPA 1960).

Regarding claim 3, the modified component of Sekine further discloses wherein the mounted component is a light emitting diode (paragraph 0002, 0027, 0058).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified component of Sekine, as applied to claim 1 above, and further in view of Cordani (US 2008/0038476), Schulz (US 2015/0041024), and Van Der Voort (US 5,738,977).
Regarding claim 4, the modified component of Sekine does not disclose wherein a nickel phosphorous film is formed on a surface of the metal part.
Cordani discloses providing a nickel phosphorous plating to improve the adhesion of polymeric material to the metal (see abstract, claim 12, 15, and 18).
Schulz discloses nickel and phosphorous copper with chromium form a protective oxide layer to reduce a corrasion (paragraph 0100).
Van Der Voort discloses a copper pattern on an insulating material and recites forming nickel-phosphorous layer to enhance corrosion resistance (column 2, line 23-52, line 55-62).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time of applicant’s invention to provide the modified component of Sekine with a nickel phosphorous film is formed on a surface of the metal part, as taught by Cordani Schulz, and Van Der Voort, in order to have enhanced adhesivity and better corrosion resistance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,259,410, hereinafter, Pat’410. Although the claims at issue are not identical, they are not patentably distinct from each other because explained as follow:
Regarding claim 1, the three dimensional molded circuit component of claims of Pat’410 discloses a three-dimensional molded circuit component, comprising: a base member which includes a metal part and a resin part (line 1-4, claim 1); a circuit pattern which is formed on the resin part (line 9); a resin thin film which is formed on the metal part (line 5), and which includes one of a thermosetting resin and a photo-curable resin (line 6-7); and a mounted component which is mounted on the resin thin film (line 18-20), and is electrically connected to the circuit pattern (line 20-21), wherein the resin thin film has a first surface and a second surface opposing each other, the first surface of the resin thin film is formed on the metal part, and the second surface of the resin thin film is formed with a part of the circuit pattern (line 5-10), on which the mounted component is disposed, the mounted component is electrically connected, by a solder (line 20-21), to the part of the circuit pattern formed on the second surface of the resin thin film, on the base member, a recess is defined by a side wall formed by the resin part and a base formed by the resin thin film (line 23-26), the mounted component is mounted in the recess (line 25-26), and a thickness of the resin thin film is in the range of 0.01 mm to 0.5 mm (obvious as disclosed by claim 2).

Regarding claim 2, the modified circuit component of claims of Pat’410 further discloses wherein the resin thin film contains a heat dissipating material having an insulation property (obvious as disclosed by claim 3).

Regarding claim 3, the modified circuit component of claims of Pat’410 further discloses wherein the mounted component is a light emitting diode (obvious as disclosed by claim 6).

Regarding claim 4, the modified circuit component of claims of Pat’410 further discloses wherein a nickel phosphorous film is formed on a surface of the metal part (obvious as disclosed by claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (US 2013/0074332), discloses a wiring substrate and further recites that a thermosetting resin may be replaced by liquid crystalline polymer (paragraph 0086).
Lien (US 2008/0217739), discloses a substrate and recites that the use of a photoimagable  resin such as liquid crystal polymer (paragraph 0035).
Kologe (US 5,431,959), nickel phosphorous layer to improve corrosion resistance (column 1, line 16-52).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 24, 2022